Citation Nr: 1114509
Decision Date: 04/13/11	Archive Date: 06/14/11

Citation Nr: 1114509	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-03 748	)	DATE APR 13 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Judy J. Donegan, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Detroit, Michigan.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  In August 2004, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This claim was denied in February 2005.  After perfecting an appeal, the Board remanded the Veteran's claim in October 2008 for further development, to include obtaining additional treatment reports and scheduling the Veteran for a VA examination.  After the directed development was accomplished, the Veteran's claim was again denied by the RO in December 2009.  The claim was remitted to the Board for further appellate review.  In March 2010, the Board denied the claim.  The Veteran then appealed to the United States Court of Appeals Veterans Claims (Court).  In December 2010, the Veteran's representative and VA's Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision and remand the case for development and readjudication in compliance with directives specified.  The Court issued an Order that same month granting the Joint Motion, and remanded the case to the Board.  Accordingly, the Board's March 2010 decision is vacated herein, and a new decision on this issue will be entered as if the March 2010 decision had never been issued.

REMAND

A.  Pre-existence and Aggravation of a Psychiatric Disorder Other than PTSD

In the March 2010 decision, the Board found clear and unmistakable evidence that a psychiatric disorder pre-existed the Veteran's active duty service.  The Board further found clear and unmistakable evidence that the Veteran's pre-existing psychiatric disorder was not aggravated beyond its natural course by his active duty service.  According to the March 2010 Joint Motion, because a January 2010 VA examiner used the phrase, "clear and substantial evidence," it was "unclear" whether the examiner's opinion was sufficient to rebut the presumption of soundness and the presumption of aggravation, both which require "clear and unmistakable evidence."  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  As such, a remand is warranted for another VA examination.

B.  PTSD

Over the course of this appeal, the Veteran asserted various inservice stressors, including red alerts; firefights; B-52 strikes; witnessing a medevac helicopter and/or AC-47 being hit by mortar fire; witnessing people being shot at and dying; fear of being in Vietnam; the "smell of death"; the stench of burning bodies; the sight of people being killed; taking aim at a Vietnamese child who was in a no-entry zone; and experiencing rocket and mortar attacks while stationed at United States Army Depot in Long Binh, Vietnam, from November 1968 to January 1970.  

In December 2009, the United States Army and Joint Services Records Research Center (JSRRC) verified that the Veteran was stationed at the United States Army Depot in Long Binh, Republic of Vietnam, from November 1968 to January 1970.  The JSRRC also verified that, on February 23, 1969, the United States Army Depot in Long Binh, Republic of Vietnam, received rocket and mortar fire.  On February 24, 1969, an AC-47 was diverted to Long Binh, Republic of Vietnam, due to enemy mortar attack.  See 38 C.F.R. § 3.304(f) (2010).  

During the course of this appeal, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor, effective July 13, 2010.  Specifically, the final regulation reads:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In August 2004, the Veteran reported being forced to witness and confront events during his active duty service that involved threatened death and serious injury to himself and others, and that his response to such events involved intense fear, helplessness, and horror.  The specific events referred to by the Veteran were not included in the resulting report.  After conducting a mental status examination, the diagnosis was PTSD, with resultant mood and anxiety symptom complexes that resembled dysthymia and panic attacks.

In September 2004, the Veteran presented for a follow-up appointment to confirm the diagnosis of PTSD.  During the examination, the Veteran reported that he thought his PTSD related "mostly to the nightly rocket and mortar attacks of Vietnam."  Further, the Veteran reported that he experienced occasionally sniper fire, but that there had been "relatively little actual shootouts with the enemy, but the rocket and mortar attacks were nightly."  The Veteran further reported a "vivid" memory of his first day in Vietnam when he was assigned to guard a warehouse "full of filled body bags."  Upon his return home, the Veteran reported that he was not hassled by protestors, but that he was "struck" by the complete lack of a welcome home.  Although a diagnosis of PTSD was rendered, it was rendered by a by a licensed clinical counselor, not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  38 C.F.R. § 4.125 (2010).

In January 2010, the Veteran underwent a VA examination to ascertain the presence of a psychiatric disorder and, if any present, the nature and severity thereof.  The examiner found that it was "less likely than not, given a 50/50 probability, that [the Veteran] has [PTSD]."  Specifically, the examiner found that "the relationship between [the Veteran's] avoidant symptoms and his re-experiencing symptoms is unclear, and his symptoms of Criteria C and D [are] better accounted for by his life-long problems with depression."  Moreover, the examiner found that there did "not appear to be any current symptom of anxiety that was not present before [the Veteran's] accept [sic] the focus of his nervousness and worry."  The diagnosis was "history, background, and presentation suggest[ing] a depressive disorder with ruminative behaviors.  It is less likely as not, given a 50/50 probability, that [the Veteran's] Major Depressive Disorder was caused by his active duty service."

Accordingly, the Board finds that a remand is warranted in order to afford the Veteran VA examination to ascertain (1) whether the Veteran's claimed inservice stressors are sufficient to support a PTSD diagnosis; (2) whether the Veteran currently has PTSD; and (3) whether the diagnosis of PTSD is related to the Veteran's claimed inservice stressors.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the etiology of any psychiatric disorder found.  The examiner must be a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted and any diagnosis of a psychiatric disorder must conform to the DSM-IV.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must specifically render an opinion as to the following:

(a)  Whether any found psychiatric disorder pre-existed the Veteran's active duty service; 

(b) If the examiner finds any psychiatric disorder pre-existed the Veteran's active duty service, whether there is evidence demonstrating that the pre-existing psychiatric disorder was not aggravated beyond its natural course by the Veteran's active duty service;

(c)  With respect to the Veteran's claimed inservice stressors that are related to his fear of hostile military or terrorist activity, whether such stressors are sufficient to support a PTSD diagnosis;

(d)  Whether the Veteran currently has PTSD or had PTSD at any point during the pendency of this appeal; and

(e)  If a diagnosis of PTSD is rendered, whether that diagnosis is related to the Veteran's claimed inservice stressors that are related to his fear of hostile military or terrorist activity.

The "fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  

A complete rationale for all requested opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant submitted or obtained since the February 2010 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Citation Nr: 1011502	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-03 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the pendency of this appeal, 
the Veteran's claims file was transferred to the RO in 
Detroit, Michigan.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted at the time of the 
Veteran's entry into active service.

2.  Clear and unmistakable evidence shows that an acquired 
psychiatric disorder pre-existed the Veteran's active 
service.

3.  Clear and unmistakable evidence shows that there was no 
permanent increase in the underlying severity of the 
Veteran's acquired psychiatric disorder during his active 
service.

4.  The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on a verified 
inservice stressor.


CONCLUSIONS OF LAW

1.  A psychiatric disorder clearly and unmistakably existed 
prior to service, and it was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in November 2004 and November 2008, advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claim was readjudicated in the 
December 2009 supplemental statements of the case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment and personnel records, and his pre- and 
post-service private and VA treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159.  The Veteran was also provided an adequate VA 
examination to determine the presence of an acquired 
psychiatric disorder, to include PTSD, and, if any present, 
the etiology and severity thereof.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Finally, there is no indication 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Historically the Veteran served on active duty from June 1968 
to January 1970.  In August 2004, the Veteran submitted a 
claim of entitlement to service connection for PTSD, which 
was denied in February 2005.  After perfecting an appeal, the 
Board remanded the Veteran's claim in October 2008 for 
further develop, to include obtaining additional treatment 
reports and scheduling the Veteran for a VA examination.  
Based on a review of the claims file, the RO substantially 
complied with the directives of the October 2008.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  After the 
directed development was accomplished, the Veteran's claim 
was again denied by the RO in December 2009.

Although a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed. . . ."  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  A veteran 
does not file a claim to receive benefits for a particular 
psychiatric diagnosis, such as PTSD, that is named on a 
claims form, but instead makes a general claim for 
compensation for the difficulties posed by the Veteran's 
mental condition.  Id.  Herein, based on the Veteran's 
history of subjective complaints and his objectively 
determined symptoms, the Board re-captioned the Veteran's 
claim as one of entitlement to service connection for a 
psychiatric disorder, to include PTSD, and will be evaluated 
as such.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A Psychiatric Disorder, Other Than PTSD

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The Veteran's May 1968 pre-enlistment screening 
included a report of a variety of symptoms, but no specific 
psychiatric disorder was noted.  See 38 C.F.R. § 3.304(b) 
(noting that only where a condition is recorded in an 
examination report is it presumed to pre-exist service).  
Further, a clinical evaluation demonstrated that he was 
psychiatrically "normal."  Accordingly, the Veteran is 
presumed sound upon entrance.  

Rebutting the presumption of soundness is a two-part 
analysis: the VA must demonstrate by clear and unmistakable 
evidence that a psychiatric disorder preexisted service and 
was not aggravated during service.  To rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. 
Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Cotant v. 
Principi, 17 Vet. App. 116, 132 (2003).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
Wagner, 370 F.3d at 1096.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an onerous evidentiary standard, requiring 
that the no-aggravation result be "undebatable."  Cotant, 
17 Vet. App. at 131.

The Board finds that there is clear and unmistakable evidence 
that a psychiatric disorder pre-existed the Veteran's active 
service.  In a letter dated on April 22, 1968, W.R.O., M.D., 
stated that the Veteran reported a history of gastric 
symptoms and that he gets "easily provoked," which caused 
his stomach to get upset and vomiting.  The Veteran further 
reported a "rather uncontrollable temper" and that he threw 
objects and slammed doors "to give vent to his feelings."  
The Veteran directed his temper at inanimate objects during 
these "tantrums."  

In a letter, dated on June 3, 1968, L.R., M.D., stated that 
the Veteran had been treated for 2 years for "dizzy spells" 
that were thought to be due to "nervousness" and improper 
visual correction.  Further, this letter indicated that the 
Veteran complained of severe stomach pains and reported that 
he vomited blood on 2 occasions.  

During the Veteran's May 1968 pre-induction examination, he 
indicated that he had experienced or was then experiencing 
frequent or severe headaches; dizziness or fainting spells; 
soaking and/or night sweats; shortness of breath; chest pain 
and/or pressure; palpitation or heart pounding; frequent 
indigestion; stomach, liver, or intestinal trouble; frequent 
trouble sleeping; depression or excessive worry; loss of 
memory or amnesia; nervous trouble of some sort; and an 
excessive drinking habit.  In the physician's summary section 
of the examination report, headaches were deemed due to 
"nervous tension"; soaking night sweats, insomnia, 
nervousness, and worrying were related to "things around 
home"; chest pain, shortness of breath, and heart 
palpitation were due to "exercise or working too hard"; 
indigestion and stomach trouble was related to "nervousness, 
which was non-medicated"; and loss of memory occurred 
"every so often" and the Veteran was unable to remember 
"anything."  The Veteran's multiple complaints were deemed 
"psycho-somatic."  

In a July 2000 letter, a social worker concluded, after 
numerous conversations with the Veteran, that he had "major 
depressive disorder and dysthymic disorder dating back to 
childhood."  

In January 2010, T.R.S., Psy.D., reviewed the evidence dated 
prior to the Veteran's active duty service and opined that 
there was "a high likelihood of a psychogenic problem such 
as a somatoform or hypochondriacal condition.  Dr. T.R.S. 
further opined that there was "clear and substantial 
evidence that [the Veteran] suffered from [an] emotional 
problem involving anger, anxiety, depression, sleep, and 
psychogenic problems prior to his military service."  As 
such, the Board finds that that there is clear and 
unmistakable evidence that a psychiatric disorder pre-existed 
the Veteran's active duty service.  38 C.F.R. § 3.304(b); 
VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner, 370 F.3d 
at 1093.

As noted above, rebutting the presumption of soundness is a 
two-part analysis.  There must also be clear and unmistakable 
evidence that a psychiatric disorder was not aggravated 
during service.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

The Board finds that there is clear and unmistakable evidence 
that the Veteran's psychiatric disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.304(b).  
In January 2010, after a thorough review of the evidence of 
record, Dr. T.R.S. opined that "[u]pon discharge, [the 
Veteran's] symptoms [were] nearly identical to his pre-
military complaints."  Specifically, Dr. T.R.S. found that 
the Veteran's pre-active duty service symptoms and complaints 
included gastric symptoms; headaches; dizziness; ear, nose, 
throat trouble; soaking sweats; shortness of breath; chest 
pain; heart palpitations; indigestion; intestine problems; 
loss of memory; and severe stomach pains.  Moreover, Dr. 
T.R.S. found that the Veteran reported being "easily 
provoked" and that he had a "rather uncontrollable 
temper"; sleeping difficulties; nervousness; depression; and 
excessive drinking.  Post-service treatment reports dated 
from December 1973 to January 1974 demonstrated treatment for 
alcohol abuse, restlessness, insomnia, and depression.  Dr. 
T.R.S. further found that three years after his service 
discharge, the Veteran's primary complaints were abdominal 
pain; indigestion; nervousness; excessive drinking; and being 
"fidgety," tense, and easily upset.  Based on a comparison 
of the pre- and post-service evidence of record, Dr. T.R.S. 
concluded that "there [was] evidence that [the Veteran's] 
mental state and physical condition upon discharge was 
relatively unchanged from his pre-military disease 
processes."  Accordingly, the Board finds that there is 
clear and unmistakable evidence demonstrating that a 
psychiatric disorder was not aggravated by active service.

As clear and unmistakable evidence shows that a psychiatric 
disorder preexisted service and clear and unmistakable 
evidence shows that a pre-existing psychiatric disorder was 
not aggravated therein, the presumption of soundness is 
rebutted.  Accordingly, service connection for a psychiatric 
disorder is not warranted.  Wagner, 370 F.3d at 1096.

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV. 38 C.F.R. § 4.125.

Over the course of this appeal, the Veteran asserted various 
inservice stressors, including red alerts; firefights; B-52 
strikes; witnessing a medevac helicopter and/or AC-47 being 
hit by mortar fire; witnessing people being shot at and 
dying; fear of being in Vietnam; the "smell of death"; the 
stench of burning bodies; the sight of people being killed; 
taking aim at a Vietnamese child who was in a no-entry zone; 
and experiencing rocket and mortar attacks while stationed at 
United States Army Depot in Long Binh, Vietnam, from November 
1968 to January 1970.  

In December 2009, the United States Army and Joint Services 
Records Research Center (JSRRC) verified that the Veteran was 
stationed at the United States Army Depot in Long Binh, 
Vietnam, from November 1968 to January 1970.  The JSRRC also 
verified that, on February 23, 1969, the United States Army 
Depot in Long Binh, Vietnam, received rocket and mortar fire.  
On February 24, 1969, an AC-47 was diverted to Long Binh, 
Vietnam, due to enemy mortar attack.  As such, the Veteran's 
claimed stressor of experiencing rocket and mortar attacks 
while stationed at the United States Army Depot in Long Binh, 
Vietnam, has been verified.  See 38 C.F.R. § 3.304(f).  Given 
the nature of the Veteran's remaining stressors and the lack 
of any other supporting evidence provided, the Board 
concludes that the RO has made all reasonable attempts to 
verify the Veteran's other alleged stressors, and further 
efforts to verify them would be futile.  See Cohen v. Brown, 
10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."); 
see also M21- 1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that veterans must 
provide, at a minimum, a stressor that can be documented). 
Consequently, in order to grant the Veteran's service 
connection claim, the evidence of record must include a 
current diagnosis of PTSD based on the verified February 1969 
rocket and mortar attacks on the United States Army Depot in 
Long Binh, Vietnam.  See 38 C.F.R. § 3.304(f).

In August 2004, the Veteran reported experiencing various 
symptoms since his service discharge, including inability to 
improve interpersonal boundaries; feelings of being detached 
or estranged; and a sense of dread.  Significantly, there was 
no discussion as to the Veteran's psychiatric disorder 
existing prior to his active duty service.  D.B.V.H., M.D., 
stated that the Veteran reported being forced to witness and 
confront events during his active duty service that involved 
threatened death and serious injury to himself and other, and 
that his response to such events involved intense fear, 
helplessness, and horror.  The specific events referred to by 
the Veteran were not included in the resulting report.  Dr. 
V.H. stated that he "never pursued the direct correlation in 
causal relationship that the Vietnam War has had to [the 
Veteran] because of some of the pathology that he exhibits in 
his avoidance and reluctance to discuss these issues."  
After conducting a mental status examination, the diagnosis 
was PTSD, with resultant mood and anxiety symptom complexes 
that resembled dysthymia and panic attacks.

Later in August 2004, the Veteran presented for a follow-up 
appointment to confirm Dr. V.H.'s diagnosis of PTSD; the 
examination was conducted by a licensed professional 
counselor, D.M., M.A.  The Veteran reported that he thought 
his PTSD related "mostly to the nightly rocket and mortar 
attacks of Vietnam" (emphasis added).  Further, the Veteran 
reported that he experienced occasionally sniper fire, but 
that there had been "relatively little actual shootouts with 
the enemy, but the rocket and mortar attacks were nightly" 
(emphasis added).  The Veteran further reported a "vivid" 
memory of his first day in Vietnam when he was assigned to 
guard a warehouse "full of filled body bags."  Upon his 
return home, the Veteran reported that he was not hassled by 
protestors, but that he was "struck" by the complete lack 
of a welcome home.  A diagnosis of PTSD was provided.

The vast majority of the remainder of the evidence of record 
demonstrated ongoing treatment for PTSD, but did not include 
a diagnosis that was specifically related to the Veteran's 
verified inservice stressor.

Even though a physician or other health professional accepted 
the Veteran's asserted inservice stressors as credible and 
diagnosed PTSD, the Board is not required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(noting that a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional).  As discussed above, 
the only verified inservice stressor of record was the 
February 1969 rocket and mortar attacks on Long Binh, 
Vietnam.  However, the only PTSD diagnosis of record that 
included a specific discussion of the Veteran's inservice 
stressors was based on unverified stressors, to include the 
Veteran's report of experiencing nightly rocket and mortar 
attacks while serving in Vietnam.  Consequently, the evidence 
of record does not show a diagnosis of PTSD based on an 
independently verifiable inservice stressor.  Notwithstanding 
the diagnoses of PTSD, the evidence of record does not 
provide corroboration or verification by official service 
records or other credible supporting evidence of the 
occurrences of the Veteran's claimed stressors upon which 
those diagnoses of PTSD are based.

Further, pursuant to the Board's October 2008 remand, the RO 
was directed to the schedule the Veteran for a VA examination 
to determine the presence of PTSD and, if present, whether it 
was related to the verified inservice stressor.  As a result 
of this examination, Dr. T.R.S. found that it was "less 
likely than not, given a 50/50 probability, that [the 
Veteran] has [PTSD]."  Specifically, Dr. T.R.S. found that 
"the relationship between [the Veteran's] avoidant symptoms 
and his re-experiencing symptoms is unclear, and his symptoms 
of Criteria C and D [are] better accounted for by his life-
long problems with depression."  Moreover, as discussed in 
greater detail above, Dr. T.R.S. found that there did "not 
appear to be any current symptom of anxiety that was not 
present before [the Veteran's] accept [sic] the focus of his 
nervousness and worry."  The diagnosis was "history, 
background, and presentation suggest[ing] a depressive 
disorder with ruminative behaviors.  It is less likely as 
not, given a 50/50 probability, that [the Veteran's] Major 
Depressive Disorder was caused by his active duty service."

The diagnoses of PTSD have not been based on the only 
verified stressor.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD, and therefore, service connection is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


